Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiepp et al (US 2017/0217717).
Regarding claim 1, Hiepp et al shows in Fig.1 the following elements of applicant’s claim: a set of photoelectric transmitting tube (41) and photoelectric receiving tube (40) which are arranged in a height range of a balloon (B), wherein a light beam (42) between the photoelectric transmitting tube (41) and the photoelectric receiving tube (40) is arranged to be tangent to an appropriate balloon (paragraph 105), and is used for detecting whether the balloon is located at an appropriate position according to a number of pulses received by the photoelectric receiving tube in one period of rotation of the balloon (paragraphs 96, 106).
Regarding claim 2, the limitation therein is disclosed in paragraph 75 of Hiepp et al.
Regarding claims 3-4, the limitations therein are shown in Fig.1 of Hiepp et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiepp et al.
Regarding claims 11-12, although Hiepp et al does not specifically mention the recited method steps, the specific scheme and configuration utilized in the device of Hiepp et al would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Allowable Subject Matter
Claims 5-10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 5-10 and 13-14, the prior art fails to disclose or make obvious a device for detecting a distance from a balloon to an ingot tank comprising, in addition to the other recited features of the claim, the details and functions of an installation base and a connecting rod which are arranged with respect to the recited photoelectric transmitting tube and photoelectric receiving tube in the manner recited in claim 5.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878